     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 1 of 17



 1     Jennifer L. Braster
       Nevada Bar No. 9982
 2     NAYLOR & BRASTER
       1050 Indigo Drive, Suite 200
 3     Las Vegas, NV 89145
       (T) (702) 420-7000
 4     (F) (702) 420-7001
       jbraster@naylorandbrasterlaw.com
 5
       Cheryl L. O’Connor
 6     Nevada Bar No. 14745
       coconnor@jonesday.com
 7     Brianne J. Kendall (admitted pro hac vice)
       CA Bar No. 287669
 8     bkendall@jonesday.com
       JONES DAY
 9     3161 Michelson Drive
       Suite 800
10     Irvine, CA 92612.4408
       (T) (949) 851-3939
11     (F) (949) 553-7539
12     Attorneys for Defendant
       Experian Information Solutions, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15

16
       CAROL MAINOR,                                     Case No. 2:16-cv-00183-RFB-PAL
17
                          Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
18                                                       SOLUTIONS, INC.’S MOTION FOR
              v.                                         SUMMARY JUDGMENT;
19                                                       MEMORANDUM OF POINTS AND
       EXPERIAN INFORMATION SOLUTIONS,
20     INC.,                                             AUTHORITIES IN SUPPORT THEREOF

21                        Defendant.                     ORAL ARGUMENT REQUESTED

22                                                       Complaint filed: January 29, 2016
                                                         Supplemental Complaint filed: October 13, 2017
23

24           Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel of
25    record, hereby files this Motion for Summary Judgment (“Motion”). This Motion is based on the
26    Memorandum of Points and Authorities in Support of the Motion, declarations and exhibits
27    attached thereto, all of the pleadings and other papers on file in this action, and upon such further
28    evidence or argument that the Court may consider.
                                                                                      EXPERIAN’S MOTION
                                                                               FOR SUMMARY JUDGMENT
                                                                             Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 2 of 17



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2                                              INTRODUCTION
 3           Despite Plaintiff Carol Mainor’s (“Plaintiff”) repeated efforts to transform this case into a

 4    putative class action, in reality, it is just a garden-variety dispute over whether Experian conducted

 5    a reasonable reinvestigation when Plaintiff disputed certain information on her consumer disclosure.

 6    Specifically, Plaintiff alleges that Experian violated Section 1681i of the Fair Credit Reporting Act

 7    (“FCRA”) by reporting certain allegedly inaccurate information about an account that she claims

 8    was involved in her Chapter 13 bankruptcy, and by failing to conduct a reasonable reinvestigation

 9    when Plaintiff disputed that information with Experian. The undisputed facts, however, are

10    insufficient to establish any—much less all—of the elements of her FCRA claim. Plaintiff cannot

11    show that Experian’s reporting was inaccurate; she cannot show that Experian’s reinvestigation in

12    response to her dispute was unreasonable; and she cannot show that Experian’s allegedly deficient

13    reinvestigation was willful, nor that it caused her any harm. Accordingly, Experian respectfully

14    requests that the Court grant summary judgment in its favor.

15                         STATEMENT OF UNDISPUTED MATERIAL FACTS
             A.        Experian’s Credit Reporting Practices
16
             Experian generates consumer reports based on information that it receives from creditors,
17
      also called “data furnishers.” (Declaration of Mary Methvin (“Methvin Decl.”) ¶¶ 4–5; Ex. 1 at pp.
18
      4–5.)1 Experian organizes the information creditors provide into usable reports and makes those
19
      reports available to consumers and authorized third parties. (Methvin Decl. ¶ 6; Ex. 1 at pp. 4–5.)2
20
      Although consumer reporting agencies (“CRAs”), such as Experian, necessarily depend on the
21
      information data furnishers provide, Experian has instituted procedures for verifying the accuracy
22
      of information it reports. (Methvin Decl. ¶ 6; Ex. 1 at pp. 4–9.) In the event a consumer disputes
23

24           1
                 All referenced Exhibits are attached to the concurrently filed declaration of Jennifer L.
      Braster.
25           2
                The term “credit report” refers to a “consumer report”—the document provided by
26    CRAs to credit grantors, insurers, or employers for credit-related decisions. See 15 U.S.C. §
      1681a(d)(1); (Methvin Decl. ¶ 8). When a consumer seeks access to his own credit information
27    directly from a CRA, the resulting document is called a “consumer disclosure” or “credit file
      disclosure.” (Methvin Decl. ¶ 8; Ex. 2 at 28:6–15.)
28
                                                                                        EXPERIAN’S MOTION
                                                        -1-                      FOR SUMMARY JUDGMENT
                                                                               Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 3 of 17



 1    the accuracy of certain information, Experian also has procedures in place to reinvestigate the
 2    disputed information. (Methvin Decl. ¶¶ 7, 9; Ex. 1 at 4–9; Ex. 2 at 27:18–28:5; 32:11–25.) In
 3    performing these reinvestigations, Experian considers all relevant information the consumer
 4    provides. (Methvin Decl. ¶ 9; Ex. 1 at pp. 6–7.)
 5           In some cases, Experian is able to internally resolve some disputes based either on proof
 6    provided by the consumer or Experian’s own internal policies. (Methvin Decl. ¶ 10; Ex. 1 at p. 7;
 7    Ex. 2 at 38:16–39:4.) In other cases, Experian contacts the relevant data furnisher, explains the
 8    consumer’s dispute, forwards a copy of all documentation provided by the consumer, and requests
 9    a response concerning the accuracy of the disputed item. (Methvin Decl. ¶ 10; Ex. 1 at 7–8; Ex. 2
10    at 69:12–70:2.) This contact with data furnishers occurs through submission of an Automated
11    Consumer Dispute Verification (“ACDV”) form. (Ex. 1 at pp. 7–8; Ex. 2 at 23:24–24:9.) When
12    the reinvestigation is complete, Experian mails to the consumer the dispute results which reflects
13    any updates or changes made by Experian as a result of the consumer’s dispute. (Methvin Decl.
14    ¶ 11; Ex. 1 at pp. 8–9; Ex. 2 at 20:2–8; 43:21–25.)
15           Because Experian merely reports the information provided by data furnishers, and is not a
16    consumer creditor itself, Experian is not a party to consumer bankruptcy proceedings.
17    Consequently, it obtains information about consumer bankruptcies from three other sources. First,
18    Experian relies on individual data furnishers to obtain account-level information about accounts
19    included in bankruptcy. (Methvin Decl. ¶ 12; Ex. 3 at 195:2–196:6.) Data furnishers can (and
20    should) report information regarding the consumer’s account, including whether that account was
21    included in a consumer’s bankruptcy and whether the debt was discharged. (Methvin Decl. ¶ 12;
22    Ex. 16 at 106:23–109:1.) Second, individual consumers may provide account-level information to
23    Experian. (Methvin Decl. ¶ 12; Ex. 3 at 151:11–157:8.) Third, Experian obtains public records,
24    such as bankruptcy information, from its public records vendor. (Methvin Decl. ¶ 12; Ex. 3 at
25    196:7–10.) The public records vendor, however, only provides the type of bankruptcy a consumer
26    filed as well as the major events in a consumer’s bankruptcy proceedings (e.g., filed, dismissed,
27    discharged). (Methvin Decl. ¶ 12; Ex. 3 at 196:11–197:17; Ex. 16 at 108:14–109:1.) This vendor
28    does not report or reinvestigate information regarding the specific accounts included or not included
                                                                                      EXPERIAN’S MOTION
                                                      -2-                      FOR SUMMARY JUDGMENT
                                                                             Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 4 of 17



 1    in an individual consumer’s bankruptcy because the vendor, like Experian, is not a party to the
 2    bankruptcy and thus not privy to account-level information. (Id.)
 3           B.      Plaintiff’s Chapter 13 Bankruptcy
 4           Plaintiff filed for Chapter 13 Bankruptcy on April 9, 2009, identifying over $760,000 in

 5    outstanding debt. (Ex. 19 at p. 8.)3 Nearly all of Plaintiff’s debt consisted of money owed to

 6    various creditors related to mortgages on her home. (Id. at p. 15.) Following four defaults by

 7    Plaintiff on her Chapter 13 plan payments, Plaintiff’s bankruptcy was discharged almost six years

 8    later on March 27, 2015. (Exs. 6–9, Ex. 21.)

 9           C.      Plaintiff’s Dispute Letter to Experian

10           On June 22, 2015, Experian sent Plaintiff a copy of her consumer disclosure. (Ex. 10.) This

11    disclosure reflected an Ocwen Loan Servicing (“Ocwen”) mortgage account with a balance of

12    $938,186 as of June 2015 and a status of “open.” (Id. at p. EXP/CMainor00041.) The payment

13    history reported as 180-days past due from March 2013 to July 2014. (Id.) On July 29, 2015,

14    Plaintiff mailed Experian a letter disputing Experian’s reporting of the Ocwen account, along with

15    several other accounts not at issue in this lawsuit. (Ex. 11.) 4

16           Notably, Plaintiff’s dispute letter did not identify any factual inaccuracy regarding her

17    Ocwen account. Instead, Plaintiff only asserted that the account had been discharged in bankruptcy,

18    and that, as a result, the balance should be reported as “$0” (instead of “$938,186”), the status

19    should be reported as “current” (instead of “open”), and “[t]here should be no derogatory reporting

20    after the filing date.” (Id. at EXP/CMainor00008.) Plaintiff stated, “[s]pecifically, please remove

21    the derogatory information for the following post-bankruptcy dates: Mar2013 – Jul2014 (180 days

22    past due).” (Id.) Along with her dispute letter, Plaintiff included a copy of her June 22, 2015

23    Experian consumer disclosure, the first three pages of her bankruptcy petition, and her Nevada

24    driver’s license. (Id. at EXP/CMainor00009–26.) The first three pages of Plaintiff’s bankruptcy

25
             3
26            Plaintiff originally filed for Chapter 13 bankruptcy in December 2007. (See Ex. 4.) In
      August 2008, the trustee moved to dismiss the petition for failure to make plan payments; in
27    November 2008, the Court dismissed Plaintiff’s petition on her own motion. (Exs. 4–5.)
             4
               At deposition, Plaintiff testified that her attorneys wrote her dispute letter, she reviewed
28    and signed it, and her attorneys mailed it to Experian. (Ex. 12 at 146:17–152:19; 172:12–173:3.)
                                                                                      EXPERIAN’S MOTION
                                                       -3-                     FOR SUMMARY JUDGMENT
                                                                             Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 5 of 17



 1    petition did not include the schedule of accounts included in her bankruptcy and made no mention
 2    of the disputed Ocwen account. (Id. at EXP/CMainor00023–25; Ex. 1 at pp. 6–8.)
 3            D.     Experian’s Reinvestigation of Plaintiff’s Dispute
 4            Experian received Plaintiff’s dispute letter on or about August 4, 2015, and promptly

 5    initiated a reinvestigation in response. (Methvin Decl. ¶ 14; Ex. 1 at p. 7.) On August 10, 2015,

 6    Experian contacted Ocwen by sending an ACDV regarding Plaintiff’s dispute, including a complete

 7    copy of Plaintiff’s dispute letter and the attached documents. (Methvin Decl. ¶ 14; Ex. 13.)

 8    Experian included the industry dispute code “106” to communicate the nature of Plaintiff’s dispute

 9    to Ocwen: “Disputes present/previous Account Status, History. Verify Accordingly.” (Ex. 13.)

10    Following Ocwen’s investigation of Plaintiff’s dispute, Ocwen responded to Experian on August

11    13, 2015. (Id.) Ocwen’s response verified that the account was accurately reporting as an “open”

12    and “current” account with a previous “180-day delinquency” and no related bankruptcy. (Id.; Ex.

13    1 at 8 n.4.)

14            On August 27, 2015, Experian mailed Plaintiff the results of its reinvestigation of her

15    dispute, which indicated that Ocwen had updated Experian’s reporting of the account balance,

16    payment history, and date last paid for the account. (Methvin Decl. ¶ 14; Ex. 14.) The document

17    advised Plaintiff of additional options she could pursue if she was not satisfied with the results of

18    her dispute. (Id. at EXP/CMainor00052–53.) After receiving Experian’s reinvestigation results,

19    Plaintiff took no further action, never contacting Experian again prior to filing this lawsuit.

20    (Methvin Decl. ¶ 15; Ex. 15 at 37:4–24.)

21            E.     Plaintiff’s Lawsuit

22            Plaintiff’s First Supplemental Complaint alleges that Experian violated Section 1681i(a) of

23    the FCRA by failing to conduct a reasonable reinvestigation of her dispute because, although

24    Experian updated the payment history of the Ocwen account, it continued to inaccurately report

25    past balances for the account. (ECF No. 52 ¶¶ 38–48.) 5 Plaintiff claims this violation was willful,

26    and seeks actual, statutory, and punitive damages, and attorneys’ fees and costs. (Id. ¶¶ 47, 77.)

27
              5
               To the extent the First Supplemental Complaint alleges a violation of 15 U.S.C. § 1681c
28    for “re-aging” the Ocwen account (see ECF No. 52 ¶ 36), this allegation is plainly against Ocwen
      alone. Ocwen, of course, has been dismissed from this case. (ECF No. 39.) There is no material
                                                                                      EXPERIAN’S MOTION
                                                      -4-                      FOR SUMMARY JUDGMENT
                                                                             Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 6 of 17



 1                                            LEGAL STANDARD
 2            A motion for summary judgment should be granted if “there is no genuine dispute as to any
 3    material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
 4    “material” fact is one that may “affect the outcome of the suit under governing law.” Anderson v.
 5    Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine” issue exists where there is sufficient
 6    evidence that a reasonable jury could return a verdict for the nonmoving party. See id. at 248. Mere
 7    arguments or allegations are insufficient to defeat a properly supported motion for summary
 8    judgment; the nonmovant must present more than a scintilla of evidence and must advance specific
 9    facts to create a genuine issue of material fact for trial. See Fed. R. Civ. P. 56(e); see also Anderson,
10    477 U.S. at 248–51. “Where the record taken as a whole could not lead a rational trier of fact to
11    find for the non-moving party,” summary judgment should be entered in the movant’s favor.
12    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).
13                                                ARGUMENT
14            Plaintiff’s only remaining claim fails as a matter of law.6 To survive summary judgment

15    on a 15 U.S.C. § 1681i(a) “reasonable reinvestigation” claim, Plaintiff must produce admissible

16    evidence establishing: (1) that her credit file contained inaccurate information and she notified

17    Experian directly of the inaccurate information; (2) that Experian failed to respond to or to conduct

18    a reasonable reinvestigation of her dispute; and (3) that Experian’s failure caused her harm. See,

19    e.g., Carvalho v. Equifax Info. Servs., Inc., 588 F. Supp. 2d 1089, 1095 (N.D. Cal. 2008), aff’d, 629

20    F.3d 876 (9th Cir. 2010); Saenz v. Trans Union, LLC, 621 F. Supp. 2d 1074, 1082 (D. Or. 2007).

21    Plaintiff must also show either that she suffered actual damages caused by Experian’s conduct, or

22    that she is entitled to statutory damages because Experian acted willfully in violating the FCRA.

23    See, e.g., Saenz, 621 F. Supp. 2d at 1082. Because Plaintiff is unable to put forth evidence

24

25
      allegation against Experian nor facts uncovered in discovery that would support a claim against
26    Experian on this basis.
              6
               Following the Court’s rulings at the August 16, 2018 motion hearing, Plaintiff’s only
27    remaining claim is that Experian violated Section 1681 by failing to conduct a reasonable
      reinvestigation of her June 2015 dispute letter as to her Ocwen mortgage account. (See ECF Nos.
28    114, 52 at ¶¶ 38–48.)
                                                                                         EXPERIAN’S MOTION
                                                        -5-                       FOR SUMMARY JUDGMENT
                                                                                Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 7 of 17



 1    establishing each—or any—of these elements, summary judgment must be granted in favor of
 2    Experian.
 3    I.     PLAINTIFF CANNOT ESTABLISH AN INACCURACY
 4           Plaintiff cannot establish that Experian reported inaccurate information about the disputed

 5    Ocwen account. The existence of inaccurate information is a part of Plaintiff’s prima facie case

 6    under Section 1681i(a). Carvalho, 629 F.3d at 890–91 (holding that Section 1681i claims require

 7    the plaintiff to show an inaccuracy). But here, Plaintiff does not even allege a factual inaccuracy.

 8    She does not claim that she paid off her mortgage account, that she was current with payments, or

 9    that she had never been 180-days delinquent. Instead, she alleges that her mere filing for

10    bankruptcy and payments pursuant to the Court-ordered Chapter 13 plan rendered “any post-

11    bankruptcy derogatory reports” both “inaccurate and illegal.” (ECF No. 52 ¶ 21.) And that

12    following her bankruptcy discharge in March 2015, the balance on the Ocwen account should have

13    been reported as $0, with a status of “current.” (Id. ¶ 35.) These claims fail for three reasons: (1)

14    there is no evidence that Plaintiff’s Ocwen account was included, much less discharged, in her

15    bankruptcy; and even if it had been, (2) Experian is not required to adjudicate the legal validity of

16    the debt, and (3) it is not inaccurate for Experian to report the debt following bankruptcy.

17           First, Plaintiff’s insistence that the Ocwen account was discharged in bankruptcy is

18    unsupported by any evidence. The only evidence Plaintiff provided with her dispute—the first

19    three pages of her bankruptcy petition—did not include the schedule of accounts included in

20    bankruptcy and made no mention of the disputed Ocwen account. (Ex. 11 at EXP/CMainor00023–

21    25.) Plaintiff did not present any documentation indicating that the Ocwen account had been

22    included in Plaintiff’s bankruptcy, and nothing on the bankruptcy docket showed that the account

23    had been discharged. (See Ex. 16 at 122:3–17; Ex. 19; Ex. 20; Ex. 21.) Plaintiff’s failure to identify

24    any evidence that the Ocwen account was included and discharged in her bankruptcy alone bars

25    her claim. (See Ex. 1 at pp. 9–10.)

26           Second, even if the disputed Ocwen account had been included in Plaintiff’s bankruptcy,

27    Plaintiff’s complaint relies on the legal status of an existing debt and Experian’s reporting of the

28    account would be inaccurate only by virtue of the operation of complex principles of bankruptcy
                                                                                       EXPERIAN’S MOTION
                                                       -6-                      FOR SUMMARY JUDGMENT
                                                                              Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 8 of 17



 1    law. Yet it is well established that the FCRA does not require Experian to act as a tribunal and
 2    adjudicate legal disputes about the status of debts.         See, e.g., Carvalho, 629 F.3d at 892
 3    (“[R]einvestigation claims are not the proper vehicle for collaterally attacking the legal validity of
 4    consumer debts.”); DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st Cir. 2008) (holding that
 5    determining the validity of a mortgage loan “is not a factual inaccuracy that could have been
 6    uncovered by a reasonable reinvestigation, but rather a legal issue that a credit agency . . . is neither
 7    qualified nor obligated to resolve under the FCRA”); Hupfauer v. Citibank, N.A., No. 1:16-cv-
 8    00475, 2016 WL 4506798, at *7 (N.D. Ill. 2016) (dismissing claims following a Chapter 13
 9    discharge in part because “requiring a third party such as a credit bureau to determine whether a
10    specific account was discharged in a particular consumer’s Chapter 13 bankruptcy would impose
11    an unfairly heavy burden on that party . . . . This is precisely the kind of legal question that credit
12    reporting agencies are neither qualified nor obligated to answer.”).
13            Third, it is simply not inaccurate for Experian to report Plaintiff’s debt and delinquency
14    following discharge in bankruptcy. “[R]eporting agencies are entitled to report debts for seven
15    years after discharge, as entitled by the plain language of 15 U.S.C. [§] 1681c.” Riekki v. Bayview
16    Fin. Loan Servicing, No. 2:15-cv-2427-JCM-GWF, 2016 WL 4083216, at *2 (D. Nev. July 28,
17    2016); see also Abeyta v. Bank of Am., No. 2:15-cv-02320-RCJ-NJK, 2016 WL 1298109, at *2 (D.
18    Nev. Mar. 31, 2016) (“[T]he Bankruptcy Code prevents certain collection activities, but it does not
19    alter the fact of a delinquency.”).
20            Finally, Plaintiff also incorrectly claims that Experian’s alleged failure to comply with the
21    Metro 2® Format published by the Consumer Data Industry Association (“CDIA”) somehow
22    rendered its reporting inaccurate or misleading. (See ECF No. 52 ¶¶ 26–28.) But the Metro 2®
23    Format applies to furnishers, not CRAs, so Experian could not have “failed” to apply the guidelines.
24    (See Methvin Decl. ¶ 13.) And this Court recently held that industry guidelines such as Metro 2®
25    Format, which standardizes the computer layout for credit reporting to ensure the integrity of the
26    data, “do not establish the standards for accuracy under the FCRA,” and thus a plaintiff “cannot
27    claim a violation of the FCRA premised upon a deviation of the Metro 2 guidelines.” Uehara v.
28    TD Bank, Nat’l Ass’n, 2:17-cv-00190-GMN-CWH, 2018 WL 1472712, at *5 (D. Nev. Mar. 26,
                                                                                         EXPERIAN’S MOTION
                                                        -7-                       FOR SUMMARY JUDGMENT
                                                                                Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 9 of 17



 1    2018) (quoting Florence v. Cenlar Fed. Sav. & Loan, No. 2:16-cv-0587-GMN-NJK, 2018 WL
 2    1145804, at *7 (D. Nev. Mar. 1, 2018)). “[D]istrict courts within the Ninth Circuit overwhelmingly
 3    have held that a [furnisher’s] violation of industry standards is insufficient, without more, to state
 4    a claim for violation of the FCRA” by a CRA. Smith v. Experian Info. Sols., Inc., No. 16-cv-04653-
 5    BLF, 2017 WL 1092377, at *5 (N.D. Cal. Mar. 23, 2017); see also Doster v. Experian Info. Sols.,
 6    Inc., No. 16-cv-04629-LHK, 2017 WL 264401, at *5 (N.D. Cal. Jan. 20, 2017) (collecting cases);
 7    Mortimer v. Bank of Am., N.A., No. 12-cv-01959, 2013 WL 1501452, at *12 (N.D. Cal. Apr. 10,
 8    2013) (“Defendant’s alleged noncompliance with the Metro 2 Format is an insufficient basis to
 9    state a claim under the FCRA.”).
10           For all these reasons, Plaintiff is unable to establish the essential element of an inaccuracy,
11    which should be the end of the inquiry, and summary judgment should be entered for Experian.
12    II.    EXPERIAN’S REINVESTIGATION WAS REASONABLE
13           Plaintiff similarly cannot establish that Experian failed to conduct a reasonable

14    reinvestigation of her dispute. The FCRA is not a strict liability statute. See Guimond v. Trans

15    Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995); (Ex. 16 at 123:18–124:5 (“[N]obody

16    is infallible. That’s the whole point of consumer reporting and the FCRA not being a strict liability

17    statute. Everybody makes mistakes . . . that’s just part of the system.”).) Once a consumer notifies

18    a CRA of a purported inaccuracy, then the CRA is only obligated to conduct a reasonable

19    reinvestigation of the disputed information. See 15 U.S.C. § 1681i(a)(1).

20           When a consumer submits a dispute to a CRA, the CRA satisfies its reinvestigation

21    obligations by contacting the creditor reporting the account, informing it of the consumer’s dispute,

22    including relevant information provided by the consumer, and requesting that the creditor verify

23    the information. See Boothe v. TRW Credit Data, 768 F. Supp. 434, 438 (S.D.N.Y. 1991). Indeed,

24    the Ninth Circuit has recognized that a “CRA’s ‘reasonable reinvestigation’ consists largely of

25    triggering the investigation by the furnisher” because the furnisher “stands in a far better position

26    to make a thorough investigation of a disputed debt than the CRA does on reinvestigation.”

27    Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1156 (9th Cir. 2009); Carvalho, 629 F.3d

28
                                                                                       EXPERIAN’S MOTION
                                                       -8-                      FOR SUMMARY JUDGMENT
                                                                              Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 10 of 17



 1    at 892 (“[T]he creditor or furnisher . . . ‘stands in a far better position to make a thorough
 2    investigation of a disputed debt than the CRA does on reinvestigation.’”).7
 3           Here, Experian conducted a reasonable reinvestigation by forwarding Plaintiff’s dispute to
 4    the furnisher, Ocwen, and relying on Ocwen’s response. Not only was Ocwen in a “far better
 5    position” to assess the veracity of Plaintiff’s dispute, but it was the only one who could confirm the
 6    status of Plaintiff’s account. While Experian contracts with a vendor to report public record items
 7    such as bankruptcies, that vendor merely verifies the status of the public records themselves, not
 8    specific trade lines that may or may not be subject to a bankruptcy. (Methvin Decl. ¶ 12; Ex. 3 at
 9    196:7–197:17; Ex. 16 at 108:14–109:1.) Moreover, as noted above, Plaintiff did not present any
10    documentation indicating that the Ocwen account had been included in Plaintiff’s bankruptcy, and
11    nothing on the bankruptcy docket showed that the account had been discharged. (See Ex. 16 at
12    122:3–17; Ex. 1 at pp. 9–10, Exs. 19–20.) Thus, the only reasonable method of reinvestigating
13    Plaintiff’s dispute was for Experian to request that Ocwen verify the status of the account through
14    an ACDV.
15           Indeed, courts have repeatedly recognized that CRAs are justified in relying on information
16    received from data furnishers in conducting reinvestigations. See, e.g., Quinn v. Experian Sols.,
17    No. 02-cv-5908, 2004 WL 609357, at *6 (N.D. Ill. Mar. 24, 2004); Anderson v. Trans Union LLC,
18    367 F. Supp. 2d 1225, 1233 (W.D. Wis. May 3, 2005). And “many courts have held [that] the
19    practice of using ACDVs in the reinvestigation process is reasonable as a matter in law.” Garrett
20    v. Experian Info. Sols., Inc., No. 11-cv-12523, 2012 WL 1931324, at *6 (E.D. Mich. May 29, 2012)
21    (collecting cases). This is particularly true where, as here, the plaintiff failed to provide evidence
22    to support her contention that the information reported by the creditor was unreliable.8 Anthony v.
23    Experian Info. Sols., Inc., No. 2:14-cv-01230, 2017 WL 1198499, at *7 (E.D. Cal. Mar. 31, 2017)
24    (holding as a matter of law that Experian’s exclusive reliance on the ACDV process was reasonable
25           7
              Plaintiff’s own expert witness agrees. Plaintiff’s expert witness admits that data furnishers,
26    not CRAs, are typically in the best position to know whether their accounts with a consumer were
      discharged in bankruptcy. (Ex. 16 at 106:23–109:1.)
27           8
               Plaintiff attached the first three pages of her bankruptcy petition to her dispute letter, but
      they did not include the schedule of accounts and made no mention of the Ocwen mortgage account.
28    (See supra at p. 6.)
                                                                                        EXPERIAN’S MOTION
                                                       -9-                       FOR SUMMARY JUDGMENT
                                                                               Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 11 of 17



 1    when plaintiff failed to provide evidence that the information provided by the data furnisher was
 2    suspect); see also Edeh v. Equifax Info. Servs., LLC, 974 F. Supp. 2d 1220, 1236–37 (D. Minn.
 3    2013), aff’d, 564 F. App’x 878 (8th Cir. 2014) (granting summary judgment and concluding that
 4    the CRA’s exclusive reliance on an ACDV was reasonable as a matter of law when plaintiff
 5    submitted no documentation to support the dispute); Childress v. Experian Info. Sols., Inc., 790
 6    F.3d 745, 747 (7th Cir. 2015) (same); Ghazaryan v. Experian Info. Sols., Inc., No. 2:15-cv-9604-
 7    RGK-MRW, 2017 WL 5957640, at *4–*5 (C.D. Cal. Jan. 4, 2017) (same).
 8            Because “only one conclusion” can be reached regarding the reasonableness of Experian’s
 9    conduct, summary judgment is “appropriate” here. Ghazaryan, 2017 WL 5957640, at *4 (quoting
10    Gorman, 584 F.3d at 1157). There is no dispute that Experian sent an ACDV request that “was
11    reasonably calculated to enable [Ocwen] to investigate [Plaintiff’s] dispute,” and it “had no
12    indication that the ACDV process would not suffice.” Id. at *4; see also Anthony, 2017 WL
13    1198499, at *6 (“[A] consumer’s dispute of inaccurate information alone [i.e., without providing
14    supporting evidence] cannot call into question a furnisher’s credibility because consumers have an
15    incentive to be deceitful about their credit information.”). Indeed, Experian provided Ocwen—the
16    company that held Plaintiff’s account, did business directly with her as to that account, and would
17    have been involved in any bankruptcy proceedings concerning that account—with a specific, coded
18    description of Plaintiff’s dispute, Plaintiff’s dispute letter, and all documentation Plaintiff included;
19    required Ocwen to certify that the disputed account was not included in or discharged in bankruptcy;
20    evaluated Ocwen’s response in accordance with its own procedures; and updated its reporting of
21    the account accordingly. And, even if Experian had attempted to pull and evaluate records from
22    Plaintiff’s bankruptcy docket, nothing on that docket indicated that the Ocwen account had been
23    included or discharged in the bankruptcy. (See Ex. 16 at 122:3–17; Ex. 1 at pp. 9–10, Exs. 19–21.)
24    Thus, absent contacting Ocwen, Experian’s only way of determining the status of the account would
25    have been to evaluate the legal status of the account in Plaintiff’s bankruptcy, which the FCRA
26    does not require it to do. See Carvalho, 629 F.3d at 892 (“A CRA is not required as part of its
27    reinvestigation duties to provide a legal opinion on the merits.”). Accordingly, Experian is entitled
28    to summary judgment on Plaintiff’s Section 1681i claim.
                                                                                         EXPERIAN’S MOTION
                                                       - 10 -                     FOR SUMMARY JUDGMENT
                                                                                Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 12 of 17



 1    III.   PLAINTIFF SUFFERED NO COGNIZABLE DAMAGES
 2           Plaintiff sustained no actual damages as a result of Experian’s alleged failure to comply
 3    with Section 1681. See 15 U.S.C. § 1681o; Crabill v. Trans Union, LLC, 259 F.3d 662, 664 (7th
 4    Cir. 2001) (“Without a causal relation between the violation of the statute and the loss of credit, or
 5    some other harm, a plaintiff cannot obtain an award of ‘actual damages.’”); Nagle v. Experian Info.
 6    Solutions, Inc., 297 F.3d 1305, 1307 (11th Cir. 2002) (“[F]ailure to produce evidence of damage
 7    resulting from a[n] FCRA violation mandates summary judgment.”). Plaintiff’s First Supplemental
 8    Complaint broadly alleges four categories of actual damages: (1) credit denials; (2) damage to her
 9    creditworthiness; (3) out-of-pocket expenses; and (4) emotional distress. (ECF No. 52 ¶ 48.)
10    Because Plaintiff cannot prove any of these alleged damages, her negligence claim cannot survive
11    summary judgment.
12           Plaintiff has produced no evidence that any credit denials or any other adverse credit
13    decisions are directly attributable to any Experian credit report, much less attributable to Experian’s
14    allegedly inaccurate reporting of her Ocwen mortgage. (Ex. 12 at 115:7–128:12.) Rather, all third-
15    party requests for Plaintiff’s Experian credit report occurred before her bankruptcy discharge in
16    March 2015. (Exs. 10, 14; Ex. 12 at 220:14–222:1.) Moreover, Plaintiff admitted that she knew
17    that filing for bankruptcy would negatively affect her credit, and that her bankruptcy has caused
18    credit denials and prevented her from getting credit at favorable interest rates. (Ex. 12 at 69:11–
19    16, 74:15–75:22, 237:18–239:13.). As such, Plaintiff cannot demonstrate that any credit denials
20    were attributable to Experian’s reporting of the Ocwen account, as opposed to any of the other
21    negative items on Plaintiff’s credit file (including the bankruptcy itself). See Pendleton v. Trans
22    Union Sys. Corp., 76 F.R.D. 192, 195 (E.D. Pa. 1977) (“[A] consumer who was denied credit must
23    show that the denial was caused by inaccurate entries (which in turn were caused by the defendant’s
24    failure to use reasonable procedures), rather than by correct adverse entries or any other factors.”).
25           Unsurprisingly, Plaintiff also could not explain at her deposition what she claimed to be
26    damage to her “creditworthiness.” (Ex. 12 at 197:14–20.) As a matter of law, these claimed
27    damages are too speculative to support recovery. Casella v. Equifax Credit Info. Servs., 56 F.3d
28    469, 475 (2d Cir. 1995); see also McGlinchy v. Shell Chem. Co., 845 F.2d 802, 808 (9th Cir. 1988)
                                                                                        EXPERIAN’S MOTION
                                                      - 11 -                     FOR SUMMARY JUDGMENT
                                                                               Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 13 of 17



 1    (damages cannot be “left to speculation or guesswork”); Lee v. Sec. Check, LLC, No. 3:09-cv-421-
 2    J-12TEM, 2010 WL 3075673, at *13 (M.D. Fla., Aug. 5, 2010).
 3           Similarly, Plaintiff cannot show a genuine dispute of material fact as to whether Experian’s
 4    conduct caused her emotional harm. While the FCRA does permit recovery for emotional distress,
 5    Guimond, 45 F.3d at 1333, courts closely review emotional distress claims because they “are so
 6    easy to manufacture.” Sarver v. Experian Info. Sols., 390 F.3d 969, 971 (7th Cir. 2004) (quoting
 7    Aiello v. Providian Fin. Corp., 239 F.3d 876, 880 (7th Cir. 2001)). Accordingly, to survive
 8    summary judgment, Plaintiff “must support a claim for damages based on emotional distress with
 9    something more than his or her own conclusory allegations.” Myers v. Bennett Law Offices, 238 F.
10    Supp. 2d 1196, 1206 (D. Nev. 2002); see also Burnthorne-Martinez v. Sephora USA, Inc., No. 16-
11    cv-02843-YGR, 2016 WL 6892721, at *6 (N.D. Cal. Nov. 23, 2016) (finding “general and
12    conclusory” allegations of emotional distress insufficient to state a claim for violation of the FCRA,
13    reasoning that something more than a statement that plaintiff “suffered great worry and concern”
14    is required).   That “something more” requires “a degree of specificity which may include
15    corroborating testimony or medical or psychological evidence in support of the damage award.”
16    Myers, 238 F. Supp. 2d at 1206 (quoting Cousin v. Trans Union Corp., 246 F.3d 359, 371 (5th Cir.
17    2001)). At a minimum, Plaintiff must be able to explain the circumstances of her emotional distress
18    “in reasonable detail.” Ruffin-Thompkins v. Experian Info. Sols., Inc., 422 F.3d 603, 609 (7th Cir.
19    2005) (quoting Sarver, 390 F.3d at 971); see also Taylor v. Tenant Tracker, Inc., 710 F.3d 824, 829
20    (8th Cir. 2013) (dismissing claim where plaintiff “offered no reasonable detail about the nature and
21    extent of her alleged emotional distress” and no corroborating evidence).
22           The evidence produced in this case falls woefully short of meeting this standard. Not only
23    has Plaintiff failed to offer medical testimony to corroborate her claims, 9 she utterly failed to
24    provide any detail to support her own unsupported and conclusory assertions. Indeed, during her
25    deposition, Plaintiff was unable to provide any detail regarding any emotional distress Experian
26

27           9
                “[I]n certain cases, expert medical testimony is required in order to prove causation, and
      that failure to present such evidence can justify dismissal of an action.” Layton v. Yankee Caithness
28    Joint Venture, L.P., 774 F. Supp. 576, 580 (D. Nev. 1991).
                                                                                       EXPERIAN’S MOTION
                                                      - 12 -                    FOR SUMMARY JUDGMENT
                                                                              Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 14 of 17



 1    caused due to its purported inaccurate reporting of the Ocwen account. (See Ex. 12 at 194:7–
 2    214:12.) Although Plaintiff generally claimed that she has experienced anxiety and lack of sleep,
 3    she admitted that she has not been diagnosed with any anxiety or sleep issue by a medical
 4    professional and is not taking medication for such issues. 10 (Id. at 202:8–214:12.) Without
 5    “something more,” that is not sufficient to show emotional distress damages.
 6           Even if the Court accepts that Plaintiff’s purported damages were not manufactured for the
 7    purpose of supporting Plaintiff’s claims, Plaintiff must affirmatively establish that any emotional
 8    distress damages were properly attributable to Experian, rather than to any other cause, such as to
 9    the creditor who provided the alleged inaccurate information to Experian in the first place. See
10    Casella, 56 F.3d at 474 (“[Plaintiff] was not entitled to pain and suffering damages in this case,
11    because he had failed to show that his emotional distress was caused by [the CRA], as opposed to
12    [the creditor].”). Here, any emotional distress experienced by Plaintiff cannot reasonably be
13    attributed to Plaintiff’s single dispute letter and her relatively minor quibbles with Experian’s
14    reporting of one account. Plaintiff also conceded at her deposition that her financial stress and
15    anxiety over her mortgage began when she filed for bankruptcy in 2009—over six years before her
16    dispute with Experian’s reporting of the Ocwen mortgage account—and stemmed from her dealings
17    with Ocwen, not Experian. (Ex. 12 at 46:22–49:22.) No reasonable fact finder could conclude that
18    Plaintiff’s emotional distress was caused by Experian’s conduct.
19           Finally, Plaintiff attempts to claim out-of-pocket expenses stemming from Experian’s
20    reporting of the Ocwen account. But she was unable to identify any such expenses beyond
21    generalizations at her deposition and could not give any estimate for the amount she claimed. (Ex.
22    12 at 196:21–197:12.) Plaintiff has produced no documents that support any of these claimed
23    expenses, and she fails to connect these purported costs to Experian’s allegedly inaccurate reporting
24    of the Ocwen account. Out-of-pocket pre-litigation costs are not a cognizable item of actual
25

26           10
                Plaintiff testified in 2016 that she had seen a medical professional for stress and anxiety
      but provided no specifics or supporting evidence, and claimed that she has been prescribed
27    medication for stress and anxiety but does not take it. (Ex. 12 at 202:8–214:12.) Plaintiff has not
      seen a medical professional or psychiatrist regarding her claimed anxiety since November 2016.
28    (Ex. 15 at 69:22–70:4.)
                                                                                      EXPERIAN’S MOTION
                                                      - 13 -                   FOR SUMMARY JUDGMENT
                                                                             Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 15 of 17



 1    damage under the FCRA. See Campbell v. Experian Info. Sols., Inc., No. 08-cv-4217-NKL, 2009
 2    WL 3834125, at *7 (W.D. Mo. Nov. 13, 2009) (holding “miscellaneous out-of-pocket expenses for
 3    postage fees, credit monitoring, printing and copying costs, and mileage expended in disputing the
 4    errors in [the] credit report,” as well as “time spent reviewing credit reports, researching those
 5    reports, making phone calls, lodging disputes, and sending letters and faxes” are not recoverable);
 6    see also Reed v. Experian Info. Sols., Inc., 321 F. Supp. 2d 1109, 1115 (D. Minn. 2004) (“Pre-
 7    litigation attorneys’ fees are not the sort of harm contemplated by the statute.”); Eller v. Experian
 8    Info. Sols., Inc., No. 09-cv-00040-WJM-KMT, 2011 WL 3365955, at *12 (D. Colo. May 17, 2011).
 9    In addition, any out-of-pocket costs associated with litigation similarly fail to qualify as items of
10    actual damage where, as here, a plaintiff’s claim has no merit. See Reed, 321 F. Supp. 2d at 1114–
11    15 (finding that plaintiff’s “FCRA claims fail[ed] for want of evidence of either harm or willful
12    noncompliance” and rejecting his claim for damages based on “costs expended enforcing the Act,”
13    reasoning that “[b]ecause plaintiff has failed to show a violation, the fees were not expended to
14    enforce the FCRA”). Accordingly, Plaintiff cannot establish any damages caused by Experian’s
15    allegedly inaccurate reporting of the Ocwen account, and thus her claim for actual damages fails.
16    IV.    EXPERIAN DID NOT WILLFULLY VIOLATE THE FCRA
17           Plaintiff has put forth no evidence establishing intentional or reckless conduct by Experian

18    warranting a claim for willful violation of the FCRA. See 15 U.S.C. § 1681n. Willful misconduct

19    under the FCRA encompasses both intentional and reckless violations of the law. See Safeco Ins.

20    Co. of Am. v. Burr, 551 U.S. 47, 59 (2007). Thus, for a willful violation to have occurred, Plaintiff

21    must prove that Experian intentionally harmed her, or that Experian’s procedures were so

22    objectively unreasonable that they were in reckless disregard of its statutory obligations. Id. at 59,

23    69–70. Where a CRA’s actions have “a foundation in the statutory text . . . and a sufficiently

24    convincing justification,” they are not objectively unreasonable, let alone reckless, even if the court

25    disagrees with the justification. Id. at 69–70. Thus, a CRA violates the FCRA willfully only where

26    its acts are established as unlawful by either “pellucid” statutory text or “guidance from the courts

27    of appeal or the [FTC] . . . that might have warned it away from the view it took.” Id. at 70. The

28    absence of willfulness can be resolved as a matter of law. See id. at 71 (holding, as a matter of law,
                                                                                        EXPERIAN’S MOTION
                                                      - 14 -                     FOR SUMMARY JUDGMENT
                                                                               Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 16 of 17



 1    that the defendant did not recklessly violate the FCRA); see also Abernathy v. Cont’l Serv. Grp.,
 2    Inc., No. 2:17-cv-00636-APG-NJK, 2018 WL 3370524, at *4–*5 (D. Nev. July 9, 2018) (granting
 3    Experian’s motion for summary judgment on claim for willful violation of Section 1681 where
 4    Experian reinvestigated plaintiff’s dispute by sending an ACDV to the furnisher of the disputed
 5    information along with all information provided by plaintiff, and was not provided any
 6    documentation that would put it on notice that the furnisher’s information might have been suspect).
 7           Here, Plaintiff has no evidence that Experian acted either intentionally or recklessly when
 8    it conducted the single reinvestigation that she requested. Although Plaintiff has alleged that
 9    Experian acted willfully, she has produced no evidence in support of this claim. Plaintiff testified
10    that Experian’s actions were willful simply because it contacted Ocwen to reinvestigate her dispute
11    and, based on Ocwen’s response, did not change its reporting of the Ocwen account to her
12    satisfaction. (Ex. 12 at 227:15–19; Ex. 15 at 70:12–22.) This is nowhere near the showing required
13    to establish that Experian’s violation was willful. See Zahran v. Transunion Corp., No. 01-cv-
14    01700, 2003 WL 1733561, at *7 (N.D. Ill. Mar. 31, 2003) (“The mere existence of inaccuracies . . .
15    does not itself amount to an act in conscious disregard of [plaintiff’s] rights supporting a finding of
16    willful noncompliance.”). There is no evidence that Experian failed to do anything required under
17    the FCRA in reinvestigating Plaintiff’s dispute, much less that it did so in the face of an
18    “unjustifiably high risk of harm” to the Plaintiff. Safeco, 551 U.S. at 68–69.
19                                              CONCLUSION
20           For the reasons stated in its Memorandum of Points and Authorities, Experian respectfully

21    requests that this Court grant its Motion for Summary Judgment.

22           DATED this 11th day of February 2019
                                                          NAYLOR & BRASTER
23                                                        By: /s/ Jennifer L. Braster
                                                          Jennifer L. Braster (Nevada Bar No. 9982)
24                                                        1050 Indigo Drive, Suite 200
                                                          Las Vegas, NV 89145
25                                                        (T) (702) 420-7000
                                                          (F) (702) 420-7001
26                                                        jbraster@naylorandbrasterlaw.com
                                                          Attorneys for Defendant Experian Information
27                                                        Solutions, Inc.
28
                                                                                        EXPERIAN’S MOTION
                                                      - 15 -                     FOR SUMMARY JUDGMENT
                                                                               Case No. 2:16-cv-00183-RFB-PAL
     Case 2:16-cv-00183-RFB-BNW Document 131 Filed 02/11/19 Page 17 of 17



 1                                    CERTIFICATE OF SERVICE
 2           Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
 3    NAYLOR & BRASTER and that on this 11th day of February 2019, I caused the document
 4    DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION FOR
 5    SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN
 6    SUPPORT THEREOF to be served through the Court's CM/ECF system addressed to:
 7
      David H. Krieger
 8    Haines & Krieger, LLC
      8985 S. Eastern Avenue, Suite 350
 9    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
10
      Allison R. Schmidt
11    Allison R Schmidt, Esq., LLC
      8465 W. Sahara Ave., Suite 111-504
12    Las Vegas, NV 89117
      Email: allisonschmidtesq@gmail.com
13
      Matthew I. Knepper
14    Miles N. Clark
      Knepper & Clark, LLC
15    10040 W. Cheyenne Ave. Suite 170-109
      Las Vegas, NV 89129
16    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com
17
      Attorneys for Plaintiff
18

19                                                /s/ Jennifer L. Braster
                                                  An Employee of NAYLOR & BRASTER
20

21

22

23

24

25

26

27

28
                                                                                    EXPERIAN’S MOTION
                                                    - 16 -                   FOR SUMMARY JUDGMENT
                                                                           Case No. 2:16-cv-00183-RFB-PAL
